DETAILED ACTION
This Office Action is in response to the amendment filed on August 31, 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 8, and 15 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received August 31, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose M neighboring locations of the current picture block comprise a location adjacent to a boundary of the current picture block and/or a location from which a distance to a boundary of the current picture block are within a specific range. This language corresponds to the newly amended language of claims 1, 8, and 15. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how t a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0036997 (“Li”), which corresponds to a provisional application filed July 27, 2018.
With respect to claim 8, Li teaches 
An apparatus for coding video data (see Fig. 3, items 303, 310, showing and describing encoders and decoders for implementing the methods described, i.e., apparatuses for coding video data), comprising:
	a non-transitory memory containing instructions (see ¶¶21, 246, 260, describing that the encoder/decoder may be implemented in software stored on a non-transitory computer-readable medium, i.e., memory, containing instructions); and
a processor in communication with the memory (see citations with respect to element above, describing that the non-transitory computer-readable medium may be in communication with one or more processors for executing the instructions) and upon execution of the instructions, performs steps comprising:
determining N target picture blocks in which M neighboring locations of a current picture block are located (see Fig. 16, ¶¶38, 157-162, showing and describing using either Affine Merge Mode or Model Based Affine Merge Mode, both of which determine N target picture blocks (e.g., 3 or more in Fig. 16), in which M (e.g., at least A1, B2, B1) neighboring locations of a current picture block are located), wherein each of the M neighboring locations is located in one picture block, wherein any two of the N target picture blocks are different, both M and N are positive integers, and M is greater than or equal to N  (see citations above, showing that each of the M neighboring locations is located in one picture block, any of the two N target picture blocks are different, and both M and N (e.g., 3 and 3) are positive integers and M is greater than or equal to N), and wherein the M neighboring locations of the current picture block comprise at least one of a location adjacent to a boundary of the current picture block or a location from which a distance to a boundary of the current picture block are within a specific range (see citations above, showing and describing that the M neighboring locations comprise locations adjacent to a boundary of the current picture block);
determining candidate motion information of the current picture block based on motion information of the N target picture blocks (see ¶¶38, 157-162, describing determining motion candidates of the current picture block based on the motion vectors/CPMVs of the N target picture blocks – e.g., with respect to Fig. 16, the candidate motion information for the current picture block is based on evaluating motion information of the target picture blocks containing the neighboring blocks A1, B1, etc. in an order, selecting one such block and using its motion vectors – for example, using CP1A1, CP2A1, and CP3A1, to determine the candidate motion information); and
performing inter prediction on the current picture block based on target candidate motion information in the candidate motion information of the current picture block (see Abstract, ¶¶229-230, describing that the system performs inter prediction on the current picture block based on the above-described candidate motion information of the selected target block in the candidate motion information of the current picture block).
With respect to claim 9, Li teaches each and every element of independent claim 8. Li additionally teaches: 
wherein the steps further comprise:
determining a picture block in which a current neighboring location of the current picture block is located; and
when the picture block in which the current neighboring location is located is different from each of the obtained target picture blocks, determining the picture block in which the current neighboring location is located is a target picture block of the current picture block (see citations and arguments with respect to claim 8 above, showing and describing that the spatially neighboring blocks, i.e., picture blocks in which a current neighboring location of the current picture block is located, are each different, in other words, no neighboring block is considered as a target picture block twice, and ¶113, confirming that redundant merge candidates may be removed, i.e., determining a picture block in which a current neighboring location of the current picture block is located; and when the picture block in which the current neighboring location is located is different from each of the obtained target picture blocks, determining the picture block in which the current neighboring location is located is a target picture block of the current picture block).
With respect to claim 14, Li teaches each and every element of independent claim 8.  Li additionally teaches: 
wherein the N target picture blocks are affine picture blocks, the candidate motion information of the current picture block is candidate motion information of a control point of the current picture block, and wherein the processor is further configured for determining the candidate motion information of the control point of the current picture block based on motion information of control points of the N target picture blocks (see citations and arguments with respect to claim 8 above, describing that the N target picture blocks are affine picture blocks, the candidate information of the current picture block is control point motion vectors of the current block, and that the processor determines the control point motion vectors of the current block based on the control point motion information of the affine neighbor blocks). 
With respect to claim 1, claim 1 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 8 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 9 also applies to claim 2.
With respect to claim 7, claim 7 recites the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 7.
With respect to claim 15, claim 15 recites the elements of claim 8 in computer-readable medium form rather than apparatus form. Li discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 8 also applies to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 9 in computer-readable medium form rather than apparatus form. Li discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 9 also applies to claim 16.
With respect to claim 20, claim 20 recites the elements of claim 14 in computer-readable medium form rather than apparatus form. Li discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 14 also applies to claim 20.
Claim Rejections - 35 USC § 103
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of the level of skill in the art.
With respect to claim 10, Li teaches each and every element of dependent claim 9. Li additionally teaches: 
wherein the picture block in which the current neighboring location is located is on a first side of the current picture block (see citations with respect to claim 8 above, including Fig. 16, showing that the neighboring locations may be located on a first side, e.g., left or above/top) and wherein the steps further comprise:
when at least one first target picture block on the first side of the current picture block exists in the obtained target picture blocks, determining whether the picture block in which the current neighboring location is located is the same as a corresponding first target picture block in the at least one first target picture block; and
when the picture block in which the current neighboring location is located is different from the corresponding first target picture block in the at least one first target picture block, determining that the picture block in which the current neighboring location is located is different from each of the obtained target picture blocks, wherein
the corresponding first target picture block refers to a picture block in which another neighboring location that is on a same side as the current neighboring location and that is closest to the current neighboring location in spatial domain is located (see citations and arguments with respect to claims 8 and 9 above,  describing that Li teaches generating a candidate list by using spatial neighboring motion information including checking the availability of multiple candidates that may be on a same side of the block (e.g., A1 and A0), and that in one example, these may be checked in an order, e.g., {A1, B1, B0, A0, B2} , and if A1 is not coded in affine mode, B1 is checked, and so forth – one of ordinary skill in the art would have understood this order to indicate that if A1 is not affine, B1 is not affine, and B0 is not affine, then A0 is checked to see if it is affine, i.e., checked to see if it is different).
As detailed above, although an explicit example is not provided, it is clear from the order and the description of the checking of candidates, that the motion candidate list may be derived from determining whether two spatial neighbors on the same side, e.g., A1 and A0, are different, at least in mode. Accordingly, to one of ordinary skill in the art at the time of filing, modifying Li to provide such an explicit example in would have been obvious.
With respect to claim 3, claim 3 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 3.
With respect to claim 17, claim 17 recites the elements of claim 10 in computer-readable medium form rather than apparatus form. Li discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 10 also applies to claim 17.
Claim Rejections - 35 USC § 103
Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of U.S. Patent No. 10,893,289 (“Lee”), which corresponds to foreign priority applications dated August 9 and 14, 2018.
With respect to claim 11, Li discloses the invention substantially as claimed. As described above Li in view of the level of skill in the art discloses all the elements of dependent claim 10. 
Li teaches choosing an available candidate in affine mode to generate the candidate list, Li does not explicitly disclose determining whether pixel coordinates of a preset location of the picture block in which the current neighboring location is located are the same as pixel coordinates of a preset location of the corresponding first target picture block in the at least one first target picture block; and when the pixel coordinates of the preset location of the picture block in which the current neighboring location is located are different from the pixel coordinates of the preset location of the corresponding first target picture block in the at least one first target picture block, determining that the picture block in which the current neighboring location is located is different from the corresponding first target picture block in the at least one first target picture block.
However, in the same field of endeavor, Lee discloses that it was known to select two candidates, one from the top and one from the left, i.e., Lee discloses: 
wherein the steps further comprise:
determining whether pixel coordinates of a preset location of the picture block in which the current neighboring location is located are the same as pixel coordinates of a preset location of the corresponding first target picture block in the at least one first target picture block; and
when the pixel coordinates of the preset location of the picture block in which the current neighboring location is located are different from the pixel coordinates of the preset location of the corresponding first target picture block in the at least one first target picture block, determining that the picture block in which the current neighboring location is located is different from the corresponding first target picture block in the at least one first target picture block (see 2:60-64, 13:53-56, 22:18-21, and 48:35-49:5, describing selecting a single top neighbor and a single left block neighbor for the generation of the affine merge candidate list and that these locations may be determined based on representative coordinates – in other words one is selected from the left and one from the top, clearly this requires differentiation of those neighbors on the left from those on the top, i.e., a determination that they are different, and that their locations may be represented by pixel coordinates of a preset location, e.g., center or bottom right).
As detailed above, Li teaches choosing an available candidate in affine mode to generate the candidate list. At the time of filing, one of ordinary skill would have been familiar with alternative methods of populating such a list, including, as evidenced by Lee, using two spatial neighbors, one from the top and one from the left as represented by a predetermined pixel coordinate of the neighbor block. Accordingly, to one of ordinary skill in the art at the time of filing, doing so to generate the candidate list of Li would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the selection of both a top and a left spatial neighbor (as represented by their respective predetermined pixel coordinates) to generate candidates from in the merge candidate list generation of Li as taught by Lee.
With respect to claim 12, Li discloses the invention substantially as claimed. As described above Li in view of the level of skill in the art discloses all the elements of dependent claim 10 and Li in view of Lee discloses all the elements of dependent claim 11, the combination of which is incorporated herein. Li/Lee additionally discloses: 
wherein the steps further comprise:
determining whether a number of the picture block in which the current neighboring location is located is the same as a number of the corresponding first target picture block in the at least one first target picture block; and
when the number of the picture block in which the current neighboring location is located is different from the number of the corresponding first target picture block in the at least one first target picture block, determining that the picture block in which the current neighboring location is located is different from the corresponding first target picture block in the at least one first target picture block (see citations and arguments with respect to claim 11 above, Examiner notes that coordinates are numerical and thus may be a “number” of the neighbor picture block).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 12.
With respect to claim 13, Li discloses the invention substantially as claimed. As described above Li teaches all the elements of dependent claim 9 and Li in view of Lee discloses all the elements of dependent claim 11, the combination of which is incorporated herein. Li/Lee additionally discloses:
wherein the picture block in which the current neighboring location is located is on the first side of the current picture block, and wherein the steps further comprise:
when no first target picture block on the first side of the current picture block exists in the obtained target picture blocks, determining that the picture block in which the current neighboring location is located is different from each of the obtained target picture blocks (see citations and arguments with respect to claims 8 and 11 above, showing and describing that in the combined system a single neighbor on the top  a single neighbor on the left side may be identified (no spatial neighbors exist on a particular side of the current block), one of skill in the art would have understood that where, for example, only one left neighbor picture block exists on the first side and no other block exists on that side, the one left neighbor block should be chosen as the left neighbor block from which to generate the candidate list and would have been understood to be different from the top/above neighbor blocks chosen). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 12.
With respect to claim 4, claim 4 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 12 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 6.
With respect to claim 18, claim 18 recites the elements of claim 11 in computer-readable medium form rather than apparatus form. Li discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 11 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 12 in computer-readable medium form rather than apparatus form. Li discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 12 also applies to claim 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481